Citation Nr: 1548187	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the right chest with missing right 5th rib.

3.  Entitlement to a compensable rating for residual scars, right chest gunshot wound, status post thoracostomy.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to June 1975.  He has received many awards and decorations during service, to include the Silver Star, Purple Heart and Bronze Star Medal w/1st Oak Leaf Cluster.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


FINDINGS OF FACT

1.  The Veteran does not require insulin therapy to control his diabetes mellitus.

2.  The current 20 percent evaluation assigned for residuals of a gunshot wound to the right chest is the maximum schedular evaluation for the disability.

3.  The Veteran's residual scars, right chest gunshot wound, status post thoracostomy, are not painful, tender, or unstable, and do not cause limitation of motion.

4.  In a June 2006 rating decision, the RO denied the Veteran's claim for service connection for COPD.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

5.  Evidence added to the record since the June 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014). 

2.  The criteria for a rating in excess of 20 percent for residuals of a gunshot wound to the right chest with missing right 5th rib have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.73, Diagnostic Code 5321 (2014).

3.  The criteria for the assignment of a compensable disability rating for residual scars, right chest gunshot wound, status post thoracostomy, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7803-7805 (2008).

4.  New and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for COPD are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 correspondence of the information and evidence needed to substantiate and complete his claims for increased ratings, to include notice of what part of that evidence he was to provide and what evidence VA would attempt to obtain.  These letters provided notice about how VA determines the rating and effective date. 

With regard to claims to reopen finally disallowed claims, VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board finds that the duty to notify was satisfied by a June 2007 letter sent to the Veteran.  This letter addressed all of the notice elements, to include those required by Kent, and was sent prior to the unfavorable decision issued by the RO in October 2007.

VA has made reasonable efforts to assist the Veteran by obtaining relevant records which he has adequately identified.  This includes securing VA, and private treatment records and providing VA examinations.   The Veteran was notified and is aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. 
§ 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Diabetes Mellitus

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the Veteran's diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

In this case, the RO has already separately rated disabilities which have been found to be related to the Veteran's service-connected diabetes mellitus.  Thus, any functional limitations caused by these separately-rated disabilities cannot be utilized to determine the evaluation assigned for his diabetes as such would be pyramiding. See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).                                 

On VA examination in July 2007, the Veteran reported that his current medication for treatment of his diabetes mellitus was glipizide.  He had never been hospitalized for his diabetes.  He has never had ketoacidosis or hypoglycemia.  He was on a low fat, low sodium and low calorie diet.  He had lost 40 pounds in the past year due to dieting.  He reported that his doctor had not said anything about his physical activity.  He had tried to increase his physical activity and walked one mile each day.  He had never taken insulin.  He saw his diabetic care provider approximately every 6 months.  

On VA examination in July 2008, the Veteran reported that he has not had ketoacidosis or hypoglycemia.  He has never been hospitalized.  He was on a non-caloric-restricted diet.  There was no weight change within the past year.  The diabetes did not affect his activity.  He was currently taking glipizide without side effects.  He is seen approximately every three months for his diabetic care.

In his VA Form 9 received in October 2009, the Veteran reported that his diabetes mellitus had increased in severity.  He stated that his condition was now treated with oral medication, regular blood testing, restriction of diet and regulation of activities.

The Veteran underwent further VA examination in April 2010.  It was reported that he never had ketoacidosis or hypoglycemia.  His medication was glipizide 5 mg twice daily.  Even though he had gradually lost weight, his diet was very poor.  He tended to eat one normal meal a day and snack on very inappropriate high carbohydrate foods the rest of the day.  The Veteran reported that the diabetes did not have any effect upon his daily activities or other activities.  He did not have a history of stroke, diabetic foot problems, diabetic retinopathy, skin manifestations or any gastrointestinal or bladder function related to his diabetes mellitus.   

After carefully reviewing the record, the Board finds that a preponderance of the evidence is against a finding that an initial evaluation in excess of 20 percent is warranted for the Veteran's diabetes mellitus.

As noted above, the next highest rating (40 percent) is assigned where insulin, restricted diet, and regulation of activities is required.  None of the evidence of record shows that the Veteran is using insulin to control his diabetes mellitus.  As he is not on insulin therapy, a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913 is not warranted.

As for compensable complications of diabetes mellitus, the Board notes that service connection has been established for peripheral neuropathy of the right and left lower extremities associated with diabetes mellitus and that separate compensable disability rating s have been assigned for each disability.
  
Residuals of a Gunshot Wound

The Veteran's gunshot wound residuals to the right chest is rated 20 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5321 for muscles of respiration. The 20 percent rating is the maximum rating available under Diagnostic Code 5321.

However, potentially higher evaluations are available for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6843, for traumatic chest wall defect.  Under 38 C.F.R. § 4.97, Diagnostic Code 6843, disability evaluations are rated from 0 to 100 percent under the general rating formula for restrictive lung disease, and require the use of pulmonary function testing.  A Note to the code clearly specifies that when, as here, Muscle Group XXI is involved, a separate rating is not available.  Therefore, since they cannot be rated separately, the focus of the present appeal is whether the evidence supports a rating under Diagnostic Code 6843 that is higher than the one currently assigned under Diagnostic Code 5321.

The service treatment records show that on December 17, 1966 during combat in Vietnam, the Veteran sustained a gunshot wound to the right chest with a hemopneumothorax.  The wounds were debrided in the chest and a tube thoracostomy was performed that day.  He received one unit of blood.  Chest tubes were removed on December 20.  A delayed closure of wounds was performed on the 22nd of December.  At that time, some lacerations in the lung had to be sutured and part of the 5th right rib was removed.  On physical examination on December 28, 1966, it was noted that the chest injuries appeared to be well healed.  The left lung was clear.  The left lung showed some friction rub anterior laterally and decreased breath sounds posteriorly.  Other examination was unremarkable.  The admission x-ray showed some pleural pulmonary reaction at the right base which improved considerably prior to the patient's discharge to return to duty.  EKG was within normal limits.  Pulmonary function performed in January showed a forced vital capacity of 111% of predicted and a maximum breathing capacity of 106% of predicted.  The Veteran was diagnosed as having a gunshot wound, missile, penetrating, chest, right with hemopneumothorax, without nerve or artery involvement.  Status post-op tube thoracostomy and debridement, followed by delayed primary closure of chest wound.     

On VA examination in April 2006, it was noted that the Veteran had a gunshot wound while on active duty in 1966 and that two bullets were excised from the Veteran's right lung.  The Veteran reported that he had mild shortness of breath since that time, however, in the past one to two years, the shortness of breath had increased in severity.  He smoked one-third of a pack of cigarettes daily for approximately 45 years.  Following a review of cardiac catheterization study results and pulmonary function testing, both performed in 2006, the examiner opined that the Veteran's complaints of shortness of breath, respiratory and cardiac problems are less likely as not caused by or related to the gunshot wounds or the Veteran's thoracic surgery.  The examiner explained that these conditions are most likely caused by coronary artery disease, which has been documented by cardiac catheterization, and more likely than not caused by obstructive lung disease which has been documented by pulmonary function testing.  The absent rib and gunshot wound themselves would not contribute to the respiratory problem, and if sufficient lung tissue were removed at the time of the injury in the 1960's, the pulmonary function tests should have shown some restriction rather than obstruction.   The examiner commented that there was evidence of a gunshot wound but it was virtually asymptomatic.

On VA examination in July 2010, the Veteran reported that his gunshot wound residuals had not changed since the last examination.  He had not change in his muscle of his right hemithorax since the 2006 examination and he did not claim any change.  Examination revealed no change in symptoms or physical findings of the muscle related to the gunshot wound.  

On VA examination in July 2008, the Veteran complained of a tight, pinching sensation in his right chest which can flare-up, lasting anywhere from one hour to one day.  The involvement of the muscle is muscle group 3 with fracture and resection of the 5th rib without any known neurovascular involvement.  He complained of the pinching of the muscle that caused limitation of activity such as lifting but it was very sporadic and unpredictable.  The examiner noted that exit and entry had been tangential without entering the lung but caused a fracture of the rib producing the pneumothorax.  There was no apparent tissue loss.  The bone involvement is that of the 5th rib which was surgically resected without any joint or nerve involvement.  Muscle strength was approximately 80% of normal.  There was no muscle herniation or loss of muscle.  The muscle involvement was muscle group 3 with no joint involvement.     

On VA examination in April 2010, the examiner noted that there really had not been a change in the gunshot wound residuals since the July 2008 examination.  The examiner noted that even though the Veteran stayed in the service for nine more years, it is presumably the muscle loss and perhaps some deeper muscle scarring that caused the pain with certain movements, especially twisting or rotational movement.   

As noted above, the 20 percent evaluation in effect for residuals of a gunshot wound to the right chest with missing 5th rib is the maximum rating under Diagnostic Code 5321.  While ratings higher than 20 percent are available under Diagnostic Code 6845, on the basis of chronic pleural effusion or fibrosis, the Board does not believe such a rating is appropriate in the veteran's case.  The April 2006 VA examiner provided a negative nexus statement with regard to any breathing problems and the Veteran's gunshot wound residuals to his right chest.  Rather, the examiner related the Veteran's breathing complaints to coronary artery disease and to his obstructive lung disease.  Service connection has been established for coronary artery disease.    

Given the above, the Board concludes that any pulmonary impairment from the service-connected disability is not in excess of that contemplated by the 20 percent rating.  A rating higher than 20 percent for the gunshot wound residuals to the right chest is not warranted.

Scars

The Veteran's residual gunshot wound scars are rated noncompensably disabling under 38 C.F.R. § 4.118., Diagnostic Code 7804.  
 
During the pendency of this appeal, the criteria for evaluating disabilities of the skin were revised, effective October 23, 2008.  The new rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008, absent specific request for consideration under the revised code.  See 73 Fed. Reg. 54708 (September 23, 2008).  The date of claim here was in March 2007 and review under the revised criteria has not been requested.  As a result, the regulations under 38 C.F.R. § 4.118 prior to October 23, 2008, are in effect.

The relevant rating criteria, the pre-amended Diagnostic Code 7800, provides a minimum 10 percent evaluation when there is disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  A maximum 80 percent rating is warranted when there is disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

Diagnostic Code 7803 provides that a scar, superficial, unstable, warrants a 10 percent rating.  Note 1 states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7804 provides that a scar, superficial, painful on examination, warrants a 10 percent rating.  Note 1 states that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  Id.

On VA examination in April 2006, the Veteran reported that the scars from the surgery of the right lung and right hemithorax from the removal of the bullets did not cause him any symptoms.  Physical examination revealed four different scars, two of which were probably the result of thoracotomies and removal of either lung or bone or gunshot wound and two of which were likely due to intubation and drainage procedures.  The two large scars measured approximately 17 cm x 2 mm and 14 cm x 2 mm in length.  The two small scars measured 2 cm x 2 mm and 4 cm x 2mm.  None of the scars had keloid formation.  They were not tender to palpation.  They were well healed.  There were no areas of inflammation.  They did not adhere to the underlying tissue.  The scars themselves were not deforming, however there was a depression in the area of the right hemithorax between the 14 cm scar and the 17 cm scar.  The examiner estimated that the depression of approximately 2 cm was very likely the area of removal of any rib or bone tissue.  The examiner concluded that there was evidence of scarring but it was virtually asymptomatic.     

On VA examination in July 2007, the veteran reported that the scar had not changed since the last examination.  Specifically, he reported that his scars cause him no symptoms except for occasional itching, no more often than once every two weeks.  His only treatment is to scratch the scar.  They did not cause him any pain or burning.  They have not changed in appearance.  There had not been any inflammation or infection since the last examination.  Examination of the right hemithorax reveals the scars to be unchanged and of the exact same measurements as the measurements in the April 2006 examination.  None of the scars had keloid formation.  They were not tender to palpation.  They were well healed.  They did not adhere to the underlying tissues.  They were not deforming.      

On VA examination in July 2008, the examiner noted that the scars secondary to the gunshot wound injury are four in number.  There were two 4 x 0.5 cm scars along the posterior axillary line level of the tenth rib as well as two post-thoracotomy scars.  One is a 16 x 0.5 cm scar extending from the posterior at the midaxillary line as well as at the level of about the tenth rib as well as superior around the level of eighth rib of 20 x 0.5 cm.  The scar extended from the posterior axillary line and with the removal of the right nipple encompassed within the thoracotomy scar.  The scar was not painful.  There was no underlying tissue involvement.  There was no atrophy, shiny, scaly involvement.  The scars were stable and not elevated or depressed.  There were superficial without any current deep involvement.  There was no inflammation, edema or keloid formation and the areas involved were no exposed surfaces.

On VA examination in April 2010, the Veteran denied any scar symptoms other than occasional itching with no pain, restriction or scar breakdown.  In addition to the right chest scars, there was tissue loss extending over approximately 17 cm of that area.  There was no tenderness in the region.  It was bordered by 2 longer scars extending to near the posterior axillary line, the superior scar 17 cm in length with the width ranging from 1 cm down to 0.5 cm, with a crinkled appearance, slight elevation, but no deep, thickened or adherent to underlying tissues.  The inferior scar is 19 cm in length, 0.5 cm in width and has the same appearance and the same features above.  None of the scars were tender.  They were superficial and stable.  The 2 entry wound scars were slightly posterior to the major scars and were small, very superficial.  One was oval-shaped and 3 cm in length and 2 cm in height.  The other scar was 3 cm in length and 1 cm in width, slightly atrophic in appearance, superficial, not tender, stable, not complicated.  The Veteran did not report any activities limited by the scars.    

Based upon review of the examination reports, the Board finds that a compensable rating is not warranted for any of the Veteran's residual scars arising from the gunshot injury and subsequent thoracostomy.  Primarily, four scars have been identified and Veteran has complained of occasional itching of the scars.  Significantly, however, none of the scars are manifested by tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  Thus, compensable ratings are not warranted for the Veteran's residual gunshot wound scars.  

Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for any of the service-connected disorders is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's connected diabetes mellitus, residuals of a gunshot wound to the right chest, and residual scars, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Further, the Veteran has not alleged that the schedular criteria are inadequate.  Therefore, the available schedular evaluations for each service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.

New and Material Evidence Claim

The Veteran is seeking service connection for COPD.  This claim was previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4   (1995), aff'd, Barnett v. Brown, 83 F.3d 130   (Fed. Cir. 1996). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2014).

A June 2006 rating decision denied the Veteran's original claim for service connection for COPD on the basis that a lung disability was not related to service or to the Veteran's service-connected gunshot residuals to the chest.  Of record is an April 2006 examination report in which the VA examiner opined that the Veteran's complaints of shortness of breath and respiratory are less likely as not caused by or related to the gunshot wounds or the Veteran's thoracic surgery.  The Veteran did not perfect an appeal thereof.  Thus, the June 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2014).

Since that denial, the Veteran has not submitted evidence tending to support the presence of a lung disease, injury or disability associated with service or a service-connected disability.  

In sum, the evidence added to the record is either cumulative or redundant of the evidence previously of record, or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.  The claim for service connection for COPD is not reopened.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound, right chest, with missing 5th rib, is denied.

Entitlement to a compensable rating for residual scars, right chest gunshot wound, status post thoracostomy, is denied.

As new and material evidence has not been presented, the application to reopen the claim of service connection for COPD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


